DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 filed on 7/19/2019 have been reviewed and considered by this office action. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-033921, filed on 2/24/2017.

Information Disclosure Statement
	The information disclosure statement filed on 7/19/2019 has been reviewed and considered by this office action. 

Drawings
	The drawings filed on 7/19/2019 have been reviewed and are considered acceptable. 

Specification
	The specification filed on 7/19/2019 has been reviewed and is considered acceptable. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

The generic placeholder, “diagnosis processing unit” couple with the functional language of, “configured to take in an output signal from the sensor for a predetermined time period, to thereby generate analysis data, compare the analysis data with threshold value data, determine whether the rolling guide device has an abnormality in accordance with a comparison result, and output a determination result,” and “configured to determine which of the track member and the moving member causes the presence or absence of the abnormality of the rolling guide device in accordance with a combination of a comparison result in the first processing mode and a comparison result in the second processing mode and output the determination result.”

Because this/these claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Review of the specification filed on 7/19/2019, and in particular paragraphs [0023]-[0024], disclose the “diagnosis processing unit” as: “The diagnosis processing unit 39 is implemented by a microcontroller including a RAM and a ROM. The diagnosis processing unit 39 executes a diagnosis program stored in advance in the ROM, and outputs a determination signal in accordance with a result of the diagnosis.” (para [0023]) and the describe the associated algorithm as, “The diagnosis processing unit 39 takes in the output signal from the vibration sensor 35 to process the output signal, to thereby generate analysis data indicating an intensity level of vibration. Further, in the ROM of the diagnosis processing unit 39, threshold value data indicating an intensity level of vibration exhibited when the rolling guide device is operating normally is recorded in advance, and the diagnosis processing unit 39 compares the generated analysis data with the threshold value data read out from the ROM, to thereby determine, based on a result of the comparison, whether or not some trouble has occurred in the operation of the rolling guide device.” (para [0024]).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "recognize the cycle t based on a result of the detection" in line 6.  There is insufficient antecedent basis for this limitation, “the cycle t”, in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In particular, Claim 1 recites, “compare the analysis data with threshold value data, determine whether the rolling guide device has an abnormality in accordance with 

	This judicial exception is not integrated into a practical application. The claim recites the additional elements of, “a sensor configured to detect a physical quantity exhibited when the moving member is moving along the track member; and a diagnosis processing unit configured to take in an output signal from the sensor for a predetermined time period,”, “a first processing mode of taking in the output signal from the sensor for a data collection time period T1, to thereby generate first analysis data, and comparing the first analysis data with first threshold value data;”, and “and a second processing mode of taking in the output signal from the sensor for a data collection time period T2 longer than the data collection time period T1, to thereby generate second analysis data, and comparing the second analysis data with second threshold value data,”, which analyzed under Step 2A Prong Two adds insignificant extra solution activity to the judicial exception, in the form of data gathering. The claim additionally recites the element of a, “diagnosis processing unit”, which analyzed under Step 2A Prong Two is understood as generic computer components for merely implementing the abstract idea and thus does integrate the judicial exception into a practical application (MPEP 2106.05(f)). Lastly, the claim includes the limitations of, “a plurality of rolling elements; a track member having a rolling surface 

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering data using generic computer components. Analyzed under Berkheimer, using generic computer components to gather and send data has been deemed as well-understood, routine, and conventional as disclosed by the courts (see MPEP 2106.05(d)(II) sending/receiving data over a network). 

	Claim 6 is substantially similar to claim 1 and is rejected under 35 U.S.C. utilizing the rationale as disclosed above for claim 1. 

	Claims 2-5 and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In particular, claims 2 and 7, as analyzed under Step 2A Prong One, is understood as limitations further describing limitations that can be readily performed by the human mind and thus fall within the “Mental Processes” grouping of abstract ideas.

	The judicial exception is not integrated into a practical application. In particular, claims 3-5 and 8-9, when analyzed under Step 2A Prong Two further add insignificant extra solution activity in the form of data gathering which does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering data using generic computer components. Analyzed under Berkheimer, using generic computer components to gather and send data has been deemed as well-understood, routine, and conventional as disclosed by the courts (see MPEP 2106.05(d)(II) sending/receiving data over a network). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (US PGPUB 20060213272) in view of Idemori et al. (US PGPUB 20110106490). 

Regarding Claims 1 and 6; Yoshioka teaches; A state diagnosis system for a rolling guide device, the rolling guide device including: (Yoshioka; at least Abstract; disclose a condition (state) detection apparatus for a linear rolling motion guide apparatus)
a plurality of rolling elements; (Yoshioka; at least Figs. 4a and 4b; paragraph [0075]; disclose a plurality of balls (22) (rolling elements))
a track member having a rolling surface for the rolling elements, the rolling surface extending along a longitudinal direction of the track member; (Yoshioka; at least Figs. 4a and 4b; paragraph [0075]; disclose a rail (20) (track member) having a rolling surface for the balls to move along the rail in a longitudinal direction)
and a moving member, which is assembled to the track member through intermediation of the rolling elements, and which includes an endless circulation path for the rolling elements, the endless circulation path including a load path for the rolling elements and no-load paths for coupling both ends of the load path, (Yoshioka; at least Figs. 4a and 4b; paragraph [0075] and [0082]; disclose a 
the state diagnosis system comprising: a sensor configured to detect a physical quantity exhibited when the moving member is moving along the track member; (Yoshioka; at least Fig. 2; paragraphs [0060]-[0063]; disclose a condition diagnosis apparatus which includes an AE sensor (1) for detecting a physical quantity when the moving member moving along the rail)
and a diagnosis processing unit configured to take in an output signal from the sensor for a predetermined time period, to thereby generate analysis data, compare the analysis data with threshold value data, determine whether the rolling guide device has an abnormality in accordance with a comparison result, and output a determination result, (Yoshioka; at least Fig. 7; paragraphs [0086] and [0093]-[0095]; disclose wherein the condition processing apparatus analyzes an output signal from the sensor and compares the analysis data with a threshold value to determine if an abnormality exists and after the determination, outputs the results to a display unit)
wherein the diagnosis processing unit has: a first processing mode of taking in the output signal from the sensor for a data collection time period T1, to thereby generate first analysis data, and comparing the first analysis data with first threshold value data; (Yoshioka; at least Fig. 7; [0087] and [0093]-[0095]; disclose wherein the condition processing apparatus takes in sensor measurements for a detection period (first time period), creates first analysis data, and compares the data with a first threshold (i.e. step S7 in which a max value is compared to a max threshold value to determine if a condition exists in the linear device)
and a second processing mode of taking in the output signal from the sensor for a data collection time period T2 longer than the data collection time period T1, to thereby generate second analysis data, and comparing the second analysis data with second threshold value data, (Yoshioka; at least Fig. 7; paragraphs [0087]-[0092]; disclose a second processing mode in which the output data is 
wherein the diagnosis processing unit is configured to determine which of the track member and the moving member causes the presence or absence of the abnormality of the rolling guide device in accordance with a combination of a comparison result in the first processing mode and a comparison result in the second processing mode and output the determination result. (Yoshioka; at least Fig. 7; disclose wherein based on the results of the analysis it can be determined whether the presence of the abnormality is in the track (i.e. foreign material) or if the abnormality is in the moving member (i.e. lubrication fault)).
Yoshioka appears to be silent on; and a second processing mode of taking in the output signal from the sensor for a data collection time period T2 longer than the data collection time period T1, to thereby generate second analysis data, and comparing the second analysis data with second threshold value data,
However, Idemori teaches; and a second processing mode of taking in the output signal from the sensor for a data collection time period T2 longer than the data collection time period T1, to thereby generate second analysis data, and comparing the second analysis data with second threshold value data, (Idemori; at least Fig. 14; paragraphs [0078]-[0088]; disclose a system and method for determining abnormal conditions in a linear motion device and wherein the system uses a data collection method in which it acquires multiple cycles of data over several periods and then compares the several periods to detect periodicity in the abnormality which could be employed in the periodicity detection of Yoshioka by using several data collection periods to determine periodicity thus providing a longer collection time than the first period of Yoshioka)

It would have been obvious to one of ordinary ski in the art before the effective filling date of the disclosed invention to have incorporated the known method of utilizing multiple measured time periods for data analysis as taught by Idemori with the known system of a linear motion control condition detection system as taught by Yoshioka to yield the known results of efficient monitoring and alarm of a linear control system. One would be motivated to combine the cited references in order to provide a method that could verify the presence of an abnormality by confirming detection in multiple consecutive measurement periods as taught by Idemori (paragraph [0088]).

Regarding Claim 2; the combination of Yoshioka and Idemori further teach; The state diagnosis system for a rolling guide device according to claim 1, wherein only when the rolling guide device is determined to have the abnormality in accordance with the comparison result of the first analysis data with the first threshold value data in the first processing mode, the second analysis data is compared with the second threshold value data in the second processing mode. (Yoshioka; at least Fig. 7; paragraphs [0087]-[0093]; disclose wherein the system is able to determine an abnormality based on a maximum value (first analysis data) compared to a threshold and also able to determine an abnormality based on a number of times an abnormality occurs during a measurement period (second analysis data) compared to a threshold).

Regarding Claim 7; the combination of Yoshioka and Idemori further teach; The state diagnosis method for a rolling guide device according to claim 6, wherein a signal indicating an abnormality of the moving member is output when the second analysis data is equal to or larger than the second threshold value data. (Yoshioka; at least Fig. 7; paragraphs [0087]-[0093]; disclose wherein the . 

Allowable Subject Matter
Claims 3, 5, and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior art of record is Yoshioka (US PGPUB 20060213272). Yoshioka discloses a system and method for detecting conditions in a linear rolling motion guide apparatus. The invention utilizes sensor data and filters the data to determine a max measured value during a time period, compares the max value to a threshold, and determines a condition or fault based on the result. The invention further measures the amount of times a max value occurs during a measurement period, compares the number of times the max value occurs, and compares the result to a ratio threshold and makes a determination of a different condition based on the results. However, the reference of Yoshioka appears to be silent on determining a length of the measurement time period in which sensor data is to be analyzed. That is, Yoshioka appears to be silent on, “The state diagnosis system for a rolling guide device according to claim 1, wherein the data collection time period T1 in the first processing mode is T1=nt (n is a natural number) where t represents a cycle in which preceding and following rolling elements in the endless circulation path enter the load path from the no-load paths.” and “The state diagnosis system for a rolling guide device according to claim 3, wherein the data collection time period T2 in the second processing mode is T2>L1/v, where v represents a moving speed of the moving member with respect to the track member, and L1 represents a length of the load path.” as currently claimed by the present application in claims 3, 5, and 8-9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yoshioka et al. (US PGPUB 20080065354). This application discloses a condition detection system and method for a linear guide rolling apparatus utilizing multiple parameters to determine various faults and conditions within the apparatus. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117